           Case 1:20-cv-01732-RC Document 31 Filed 10/27/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 LEGAL EAGLE, LLC,

                  Plaintiff,
 v.
                                                       Civil Action No. 20-1732 (RC)
 NATIONAL SECURITY COUNCIL
 RECORDS ACCESS AND
 INFORMATION MANAGEMENT
 DIRECTORATE, et. al.,

                  Defendants.



                 DEFENDANTS’ RESPONSE TO PLAINTIFF’S NOTICE
       On October 23, 2020, Plaintiff filed a document styled as a “Notice of New Evidence”

(“Pl.’s Not.”) that purports to show “the complete absence of any decisionmaking process—

reasoned or otherwise—with respect to the OSD/JS denial of Legal Eagle’s request for expedited

processing.” As stated repeatedly in the briefing on Plaintiff’s expedited processing claims, see

ECF Nos. 21 & 26, the burden falls on Plaintiff, not Defendants, to support the request for

expedited processing on the record before the agencies. See 5 U.S.C. § 552(a)(6)(E)(iii). The

documents attached to Plaintiff’s notice form no part of the record Plaintiff placed before the

agencies, and are therefore completely irrelevant to the pending partial summary judgment

motions.

       Nor do the documents indicate that DOD has been “deliberately delaying the release of

responsive records,” as Plaintiff contends. Pl.’s Not. at 2. Plaintiff remarks that the documents

attached to its filing indicate that the Defense Office of Prepublication and Security Review

(DOPSR) had identified 11 pages of responsive records, which have not yet been released to
          Case 1:20-cv-01732-RC Document 31 Filed 10/27/20 Page 2 of 2




Plaintiff. But the documents nowhere indicate that the Department’s searches were complete—

indeed, they were not, as searches of another DOD component remained outstanding. The

Department intends to provide a final response to Plaintiff’s request in a matter of weeks.

       The Court should disregard Plaintiff’s filing and its irrelevant attachment.


 DATED: October 27, 2020                       Respectfully submitted,

                                               JEFFREY BOSSERT CLARK
                                               Acting Assistant Attorney General

                                               ELIZABETH J. SHAPIRO
                                               Deputy Director, Federal Programs Branch

                                               /s/ Christopher R. Healy
                                               CHRISTOPHER R. HEALY
                                               Trial Attorney
                                               U.S. Department of Justice
                                               Civil Division, Federal Programs
                                               Branch 1100 L St, N.W.
                                               Washington, D.C. 20530
                                               Telephone: (202) 514-8095
                                               Facsimile: (202) 616-8470
                                               E-mail: Christopher.Healy@usdoj.gov

                                               Counsel for Defendants


                                CERTIFICATE OF SERVICE


       I hereby certify that on October 27, 2020, a copy of the foregoing was filed electronically

via the Court’s ECF system, which effects service upon counsel of record.

                                             /s/ Christopher R. Healy

                                             Christopher R. Healy
                                             Trial Attorney, U.S. Department of Justice
